
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.02.1


AMENDED AND RESTATED
ADELPHIA COMMUNICATIONS CORPORATION
PERFORMANCE RETENTION PLAN


1.PURPOSE AND EFFECTIVE DATE

        (a)   The purpose of this Plan is to attract highly qualified employees,
and to encourage highly qualified employees of the Debtors to continue their
employment with the Debtors during the period of the Debtors' restructuring by
establishing a plan that provides annual incentive awards based on the Debtors'
performance.

        (b)   The Plan became effective upon the issuance of an order by the
Bankruptcy Court approving the Plan dated May 5, 2003, and was amended and
restated pursuant to an order of the Bankruptcy Court dated September 21, 2004.
This Plan is further amended and restated effective on the date that a Change in
Control occurs; provided, however, that the amendment to Section 7(a) herein is
effective as of November 3, 2005.

2.DEFINITIONS

        The following terms, as used herein, shall have the following meanings:

        (a)   "Approval Date" means the date of issuance of an order by the
Bankruptcy Court, upon notice and hearing, approving the Plan, upon which the
Plan (and any amendments thereto) became effective.

        (b)   "Award" means an incentive award granted pursuant to this Plan.

        (c)   "Bankruptcy Code" shall mean The Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended.

        (d)   "Bankruptcy Court" means the United States Bankruptcy Court for
the Southern District of New York, such court having jurisdiction over the
chapter 11 cases currently pending with respect to the Debtors.

        (e)   "Bankruptcy Plan" shall mean the plan or plans of reorganization
involving the Debtors in connection with the chapter 11 cases currently pending
with respect to the Debtors.

        (f)    "Base Salary" means the Participant's base annual salary as of
the date an Award is granted, excluding any overtime, bonuses, commissions,
other special payments or any other allowance.

        (g)   "Board" means the Board of Directors of the Company.

        (h)   "Change in Control" shall mean the occurrence of any of the
following events pursuant to the terms of a definitive written agreement with
one or more of the Debtors:

        (i)    Consummation of an acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act") (a "Person")) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then-outstanding shares of common stock of the
Company issued pursuant to the Bankruptcy Plan (the "Outstanding Company Common
Stock") or (B) the combined voting power of the then-outstanding voting
securities of the Company issued pursuant to the Bankruptcy Plan entitled to
vote generally in the election of directors (the "Outstanding Company Voting
Securities"); or

        (ii)   Consummation of a merger, consolidation or similar corporate
transaction involving the Company or all or substantially all of its
subsidiaries or a sale or other disposition of all or substantially all of the
consolidated assets of the Company.

        (i)    "Committee" means the Compensation Committee of the Board.

--------------------------------------------------------------------------------



        (j)    "Company" means Adelphia Communications Corporation, a
corporation organized under the laws of the State of Delaware, or any successor
corporation.

        (k)   "Debtors" means the Company and those of its affiliates that are
debtors and debtors in possession under Chapter 11 the Bankruptcy Code whose
cases are jointly administered under case number 02-41729 (REG).

        (l)    "EBITDAR" means, for any period, the consolidated earnings of the
Company, determined before reduction by, (i) consolidated interest expense,
(ii) total income tax expense, (iii) total depreciation expense, (iv) total
amortization expense, and (v) total restructuring-related fees and expenses,
normalized for accounting adjustments, changes in accounting policies and asset
sales, in each case determined by the Company in accordance with GAAP applied on
a consistent basis.

        (m)  "EBITDAR Target" means the EBITDAR target amount established by the
Company for its business plan for each Plan year for purposes of calculating
Awards granted under the Plan; provided that the Plan Administrator shall have
discretion to adjust EBITDAR Targets and associated Awards on an equitable basis
for extraordinary events or other events not within the control of Participants.

        (n)   "Participant" means a full-time employee of the Debtors who has
received written notice from the Plan Administrator that he or she has been
selected for participation in the Plan for a particular Plan year.

        (o)   "Plan" means the Amended and Restated Adelphia Communications
Corporation Performance Retention Plan, as amended from time to time.

        (p)   "Plan Administrator" means the Committee, provided that the
Committee may delegate administrative responsibility to corporate officers in
its discretion.

3.ELIGIBILITY

        Participation shall be limited to Participants who have received written
notification from the Plan Administrator that they have been selected to
participate in the Plan. Participants shall receive a separate written
notification with respect to each Plan year the Participant is eligible to
participate in the Plan, which shall specify, among other things, the Award
grant date, and such Participant's target Award.

4.TARGET AWARDS

        (a)   Except as otherwise provided herein, Participants will be eligible
for an annual target Award, which shall be based on the percentage of the
Participant's Base Salary, title and job responsibilities. Annual target Awards
may range from 25% to 200% of a Participant's Base Salary, as determined by the
Plan Administrator.

        (b)   The amount of each annual Award will be determined based on the
Company's financial performance as compared to the EBITDAR Target, and will
equal the product of (i) the Participant's

2

--------------------------------------------------------------------------------




target Award for the relevant Plan year, and (ii) the percentage listed next to
the percentage of the EBITDAR Target that is achieved for the relevant Plan year
in the following table:

% of
EBITDAR Target
achieved for
Plan Year

--------------------------------------------------------------------------------

  Total Award
(as a percentage of the
Target Award)

--------------------------------------------------------------------------------

  90%       0%   91%     10%   92%     25%   93%     40%   94%     55%   95%  
  70%   96%     80%   97%     85%   98%     90%   99%     95% 100%   100% 101%  
105% 102%   110% 103%   115% 104%   120% 105%   130% 106%   145% 107%   160%
108%   175% 109%   190% 110%   200%

        (c)   Participants shall receive a pro-rata Award for the Plan year
during which the Participant commences participation in the Plan, based on the
ratio of the number of full months that the Participant worked for a Debtor
during such Plan year, to 12.

        (d)   Notwithstanding the foregoing, in the event the Company's capital
expenditures for any Plan year are greater than or equal to 105%, but less than
110%, of the budgeted amount of the Company's capital expenditures for such Plan
year, each Participant's Award for such Plan year, as determined pursuant to
Section 4(b) herein, shall be reduced by 33.3%. In the event capital
expenditures for any Plan year are greater than or equal to 110%, but less than
115%, of the budgeted amount of capital expenditures for such Plan year, each
Participant's Award, as determined pursuant to Section 4 (b) herein, shall be
reduced by 66.6%. In the event capital expenditures for any Plan year are
greater than or equal to 115% of the budgeted amount of capital expenditures for
such Plan year, no Award shall be payable to any Participant for such Plan year,
regardless of the Award amount determined pursuant to Section 4(b) herein.
Determinations regarding the level of capital expenditures in relation to budget
for any Plan year shall be made by the Plan Administrator.

5.AWARD VESTING

        Subject to the provisions of Section 6 and Section 7 herein, (a) the
Award granted to a Participant for the Plan year during which the Participant
first commences participation in the Plan will vest in 36 equal monthly
installments (2.777% per month) as of the last day of each month commencing with
the twelfth month following the month in which the Participant begins
participation in the Plan, and (b) any subsequent Awards will vest in 36 equal
monthly installments (2.777% per month) commencing as of January 31 of the year
immediately following the Plan year with respect to which the Award was granted.

3

--------------------------------------------------------------------------------




6.TREATMENT OF AWARDS UPON CONSUMMATION


        (a)   Subject to Section 6(b) and Section 7 herein, upon a Change in
Control both the vested but unpaid and unvested portion of each Award shall be
paid in cash, in a lump sum on the date on which such Change in Control occurs.
The unvested portion of all Awards shall be paid (without duplication) based
upon either the value established for each annual grant based on performance if
so established, or 100% achievement for any unvalued grants.

        (b)   If a Change in Control does not occur on or before the second
anniversary of the date on which the Participant's Award is granted, subject to
Section 7 herein, 50% of the portion of such Award which is vested on such date
shall be paid in cash, in a lump sum, on the second anniversary of the date the
Award is granted, and the remaining portion of the Award shall be paid on the
date on which the Change in Control occurs, in accordance with
Section 6(a) herein.

7.TERMINATION OF EMPLOYMENT

        (a)   In the event a Participant's employment with the Debtors
terminates for any reason other than termination by the Debtors for Cause prior
to the date on which an Award is scheduled to be paid as provided in Section 6
herein, such Participant (or his/her beneficiary or estate in the event of
death) shall be entitled to payment of the vested portion of his/her Award
(without duplication) in accordance with the provisions of Sections 5 and 6
herein, at the same time and in the same form as Awards for such Plan year are
paid to other Participants in the Plan; provided, however that, if such
termination is in connection with a Change in Control, as determined by the
Committee in its sole discretion, in addition to payment of the vested portion
of the Awards, the unvested portion of such Participant's Awards shall be paid
(without duplication), on the date on which the Change in Control occurs, based
upon either the value established for each annual grant based on performance, if
so established, or 100% achievement for any unvalued grants.

        (b)   In the event any Participant's employment is terminated by the
Company for Cause, all Awards granted to such Participant (vested or unvested)
shall be forfeited, and such Participant shall be ineligible to receive any
payment or settlement of an Award under this Plan.

        (c)   With respect to any Participant who has entered into an employment
agreement with one of the Debtors, "Cause" shall have the meaning ascribed
thereto in such employment agreement. With respect to any other Participant, the
Debtors shall have "Cause" to terminate such Participant's employment if such
Participant has: (i) refused or repeatedly failed to perform the duties assigned
to him/her; (ii) engaged in a willful or intentional act that has the effect of
injuring the reputation or business of the Debtors in any material respect;
(iii) continually or repeatedly been absent from the Debtors, unless due to
serious illness or disability; (iv) committed an act of gross misconduct, fraud,
embezzlement or theft against the Debtors; or (v) violated a material policy of
the Debtors.

8.GENERAL PROVISIONS

        (a)   Payments under this Plan shall not constitute wages and shall be
paid by one or more of the Debtors from the general assets of the Debtors, as
applicable; provided that no director, officer, agent or employee of the Debtors
shall be personally liable in the event the Debtors are unable to make any
payments under this Plan due to a lack of, or inability to access, funding or
financing, legal prohibition (including statutory or judicial limitations) or
failure to obtain any required consent. Notwithstanding anything in this Plan to
the contrary, any payments to be made hereunder shall only be made as and to the
extent the Debtors have adequate funding therefor.

        (b)   Payments under this Plan are subject to Federal, state and local
income tax withholding and all other applicable federal, state and local taxes.
The Debtors shall withhold, or cause to be withheld, from any payments made
hereunder all applicable Federal, state and local withholding taxes and may
require the employee to file any certificate or other form in connection
therewith.

4

--------------------------------------------------------------------------------




        (c)   Nothing contained herein shall give any employee the right to be
retained in the employment of any Debtor, or any successor, or affect the right
of the Debtors to dismiss any employee at will.

        (d)   This Plan is not a term or condition of any individual's
employment and no employee shall have any legal right to payments hereunder
except to the extent all conditions relating to the receipt of such payments
have been satisfied in accordance with the terms of this Plan as set forth
herein.

        (e)   Nothing contained herein shall give an employee any right to any
employee benefit upon termination of employment with any Debtor, except as
required by law or provided by the terms of another employee benefit plan
document relating to the treatment of former employees generally.

        (f)    No person having a benefit under this Plan may assign, transfer
or in any other way alienate the benefit, nor shall any benefit under this Plan
be subject to garnishment, attachment, execution or levy of any kind.

9.ADMINISTRATION

        (a)   The Plan shall be administered by the Plan Administrator. Subject
to the express provisions of this Plan, the Plan Administrator shall have sole
authority to interpret the Plan (including any vague or ambiguous provisions)
and to make all other determinations deemed necessary or advisable for the
administration of the Plan. All determinations and interpretations of the Plan
Administrator shall be final, binding and conclusive as to all persons. The Plan
Administrator may designate the Participants eligible to participate in the Plan
upon, and following, the Approval Date.

        (b)   None of the Plan Administrator, the Committee nor any employee,
officer or director of the Debtors shall be personally liable by reason of any
action taken with respect to the Plan for any mistake of judgment made in good
faith, and one or more of the Debtors shall indemnify and hold harmless each
employee, officer or director of the Debtors, including the Plan Administrator,
to whom any duty or power relating to the administration or interpretation of
the Plan may be allocated or delegated, against any reasonable cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Board) arising out of any act or omission to act
in connection with the Plan unless arising out of such person's own fraud, bad
faith or gross negligence.

10.APPLICABLE LAW

        This Plan and all action taken under it shall be governed as to
validity, construction, interpretation and administration by the laws of the
State of Colorado without giving effect to the choice of law principles thereof.

11.AMENDMENT OR TERMINATION

        The Board may amend, suspend or terminate the Plan or any portion
thereof at any time; provided, however, that unless the written consent of a
Participant is obtained, no such amendment or termination shall adversely affect
any existing rights of such Participant.

* * *

5

--------------------------------------------------------------------------------



Implementation Approved Following Court Approval


ADELPHIA COMMUNICATIONS CORPORATION
 
 
By:
 
/s/  DAVID BRUNICK      

--------------------------------------------------------------------------------


 
      Name:   David Brunick         Title:   Senior Vice President of Human
Resources    

Date: November 3, 2005

(approving the Amended and Restated Plan, originally approved by the Bankruptcy
Court on May 5, 2003, as amended effective as of September 21, 2004, as further
amended effective as of November 3, 2005, and amended effective on the date that
a Change in Control occurs)

6

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED ADELPHIA COMMUNICATIONS CORPORATION PERFORMANCE RETENTION
PLAN
